BrowN, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of the parties hereto:
It Is Hereby Stipulated and Agreed by and between the Acting Assistant Attorney General, attorney for the plaintiff, and Mercantile Importing Corporation, defendant in the above-entitled case, subject to the approval of the Court, that the price at which Sultana brand sardines, in pure olive oil, in tins, such as or similar to those involved in this case, were freely offered for sale to all purchasers in usual wholesale quantities and in the ordinary course of trade in the principal markets of Portugal on the date of exportation herein, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was 114.13 escudos per case, net, packed.
It Is Further Stipulated and Agreed that there was no higher export value for the aforesaid Sultana brand sardines in pure olive oil, in tins, on the date of exportation here involved; and
It Is Further Stipulated and Agreed that the above entitled case may be submitted on the foregoing stipulation.
On tbe agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, was 114.13 escudos per case, net, packed. Judgment will be rendered accordingly.